
	
		I
		111th CONGRESS
		2d Session
		H. R. 4643
		IN THE HOUSE OF REPRESENTATIVES
		
			February 22, 2010
			Mr. Oberstar (for
			 himself, Mr. DeFazio, and
			 Ms. Edwards of Maryland) (all by
			 request) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend chapter 53 of title 49, United States Code, to
		  establish a public transportation safety program.
	
	
		1.Short titleThis Act may be cited as the
			 Public Transportation Safety Program
			 Act of 2010.
		2.Public
			 transportation safety program
			(a)In
			 generalSection 5329 of title 49, United States Code, is amended
			 to read as follows:
				
					5329.Public
				transportation safety program
						(a)Rail fixed
				guideway safety
							(1)ProgramThe
				Secretary shall, as soon as practicable, establish and implement a public
				transportation safety program to improve the safety of, and reduce the number
				and severity of accidents involving, the design, construction, and revenue
				service operation of rail fixed guideway public transportation systems that
				receive financial assistance under this chapter.
							(2)ExclusionThis
				section shall not apply to rail fixed guideway public transportation systems
				subject to regulation by the Federal Railroad Administration under subtitle V
				of this title and the Rail Safety Improvement Act of 2008.
							(3)National
				transportation safety boardWhen promulgating public safety
				transportation regulations, the Secretary shall, to the extent practicable,
				take into consideration relevant recommendations of the National Transportation
				Safety Board.
							(b)Bus
				safetyThe Secretary may establish and implement a public
				transportation safety program to improve the safety of, and reduce the number
				and severity of accidents involving, public transportation bus systems that
				receive financial assistance under this chapter in accordance with the
				provisions of this section.
						(c)Regulations and
				orders
							(1)In
				generalThe Secretary shall promulgate regulations and issue
				orders for rail fixed guideway public transportation systems to ensure the safe
				operation of such systems, and when promulgating regulations, shall provide
				appropriate consideration of costs and benefits. The secretary shall ensure
				that the regulations establish a Federal certification program for employees
				and contractors who carry out a State public transportation safety program in
				compliance with this section and oversee the performance of employees or
				contractors responsible for performing safety activities identified in such
				program.
							(2)Consultation by
				DHS secretaryBefore prescribing a security regulation or issuing
				a security order that affects the safety of public transportation design,
				construction or operations, the Secretary of Homeland Security shall consult
				with the Secretary.
							(3)WaiversThe
				Secretary may waive compliance with any part of a regulation promulgated or
				order issued under this section if the waiver is in the public interest, or a
				regulation or order issued under this section. The Secretary shall not issue a
				waiver and shall immediately revoke a waiver if the waiver would not be
				consistent with the goals and objectives of this section. The Secretary shall
				make public the reasons for granting or revoking the waiver.
							(d)Preemption
							(1)In
				generalA State may adopt or continue in force a law, regulation,
				or order related to public transportation safety until the Secretary
				promulgates a regulation or issues an order covering the subject matter of the
				State requirement. A State may adopt or continue in force an additional or more
				stringent law, regulation, or order related to public transportation safety
				only if the law, regulation, or order—
								(A)has a safety
				benefit;
								(B)is not
				incompatible with a law, regulation, or order of the United States Government;
				and
								(C)does not
				unreasonably burden interstate commerce.
								(2)DamagesNothing
				in this section shall be construed to preempt an action under State law seeking
				damages for personal injury, death, or property damage alleging that a
				party—
								(A)has failed to
				comply with the Federal standard of care established by a regulation or order
				issued by the Secretary under this section;
								(B)has failed to
				comply with its own program, rule, or standard that it created under a
				regulation or order issued by the Secretary; or
								(C)has failed to
				comply with a State law, regulation, or order that is not incompatible with
				paragraph (1) of this subsection.
								(3)Effective
				dateThis subsection shall apply to all State law causes of
				action arising from events or activities occurring on or after the enactment of
				this section.
							(4)Federal
				jurisdictionNothing in this section creates a Federal cause of
				action on behalf of an injured party or confers Federal question jurisdiction
				for State law causes of action.
							(e)Safety program
				activities
							(1)In
				generalIn carrying out this section, the Secretary may take
				actions the Secretary considers necessary, including—
								(A)conducting
				inspections, investigations, audits, examinations, and testing of a public
				transportation system’s equipment, facilities, rolling stock, operations, and
				persons engaged in the business of a public transportation system;
								(B)delegating to a
				public entity or other qualified person the conduct of inspections,
				investigations, audits, examinations, and testing of a public transportation
				system’s equipment, facilities, rolling stock, operations, and persons engaged
				in the business of a public transportation system;
								(C)making reports,
				issuing subpoenas, requiring the production of documents, taking depositions,
				and prescribing recordkeeping and reporting requirements; and
								(D)making grants or
				entering into agreements—
									(i)for research,
				development, testing and training of every area of public transportation
				safety; and
									(ii)to assist a
				public entity or qualified person in carrying out the delegated activities set
				forth in subparagraph (B) of this paragraph.
									(2)Accidents and
				incidentsActivities authorized under this subsection may be
				engaged in for safety purposes, including accident and incident prevention and
				investigation.
							(3)Cost
				sharingThe Federal share of a grant awarded or an agreement
				entered into under paragraph (1)(D) of this section may be up to 100
				percent.
							(4)EntryIn
				carrying out this subsection, an officer or employee of the Secretary, or agent
				designated by the Secretary under paragraph (1)(B) of this subsection, at
				reasonable times and in a reasonable way, may enter and inspect public
				transportation equipment, facilities, rolling stock, operations, and relevant
				records. When requested, the officer, employee, or the designated agent shall
				display proper credentials. During an inspection, the officer, employee, or
				designated agent of the Secretary qualifies as an employee of the United States
				Government under chapter 171 of title 28.
							(f)State
				participation
							(1)Safety
				programA State may establish and implement a State public
				transportation safety program through statute and regulation that requires, at
				a minimum, compliance with the regulations and policies issued by the Secretary
				under this section and complies with subsection (d) of this section.
							(2)GrantsThe
				Secretary may make grants or enter into agreements under this subsection to
				carry out a State public transportation safety program, including to train
				employees necessary to administer and manage the program, and to enforce
				Federal and State public transportation safety laws, regulations and orders,
				provided that—
								(A)employees
				responsible for carrying out the safety oversight functions of a State public
				transportation safety program meet the safety certification criteria
				established through regulations issued under subsection (c)(1) of this
				section;
								(B)a State submits
				its public transportation safety program, which shall provide a right of entry
				and inspection to carry out the program, to the Secretary for review and
				written approval prior to implementing the program; and
								(C)a State submits
				each amendment to its public transportation safety program to the Secretary for
				review and written decision at least 60 days before the amendment becomes
				effective. If a State does not receive a written response from the Secretary by
				the end of the 60-day period, the amendment shall be deemed to be
				approved.
								(3)Multi-state
				requirementsWhen a single public transportation authority
				operates in more than one State, the affected States, if establishing and
				implementing a public transportation safety program as authorized under this
				subsection, shall—
								(A)establish and
				implement the program jointly to ensure uniform safety standards and
				enforcement procedures that shall be, at a minimum, in compliance with this
				section and the regulations and policies issued by the Secretary under this
				section; or
								(B)designate an
				entity (other than the public transportation authority) to carry out the
				activities and requirements specified by subparagraph (A) of this
				paragraph.
								(4)Conflict of
				interestA State may not—
								(A)allocate grant
				funds awarded under paragraph (1) of this subsection to a State agency or local
				entity that operates a public transportation system that receives Federal
				transit assistance;
								(B)allow a State
				agency or local entity that operates a public transportation system to provide
				funds to a State agency or an entity designated by the State that is
				responsible for establishing, implementing, or maintaining a State public
				transportation safety program; or
								(C)allow a State
				agency or local entity that operates a public transportation system to
				participate in the oversight of establishing, implementing, or maintaining a
				State public transportation safety program.
								(5)Cost
				sharingIn the case of a State that implements a safety program
				under this section, the following applies:
								(A)The Secretary
				shall reimburse the State from a grant made or agreement entered into under
				this section, an amount that is up to 100 percent of the costs incurred by the
				State in a fiscal year for developing, implementing and enforcing a State
				public transportation safety program.
								(B)The Secretary,
				through regulations promulgated under this section, shall establish a schedule
				of reimbursable costs that the Secretary shall use to assist the State in
				defraying the State’s costs of developing, implementing and enforcing a State
				public transportation safety program.
								(C)To help defray the
				costs of developing, implementing and enforcing a State public transportation
				safety program, the State may submit to the Secretary a voucher that does not
				exceed the amount identified on the schedule of reimbursable costs for an
				eligible activity.
								(D)The Secretary
				shall pay the State an amount not more than the Federal Government’s share of
				costs incurred as of the date of the voucher.
								(6)Notice of
				withdrawalThe Secretary shall ensure that the State is carrying
				out the State public transportation safety program, as follows:
								(A)If the Secretary
				finds, after notice and opportunity to comment, that the State transportation
				safety program previously approved is not being followed or has become
				inadequate to ensure enforcement of the regulations or orders, the Secretary
				shall withdraw approval of the program and notify the State.
								(B)A State public
				transportation safety program shall no longer be in effect upon the State’s
				receipt of the Secretary’s notice of withdrawal of approval.
								(C)A State receiving
				notice under subparagraph (A) of this paragraph may seek judicial review of the
				Secretary’s decision under chapter 7 of title 5.
								(D)Notwithstanding
				the withdrawal, a State may retain jurisdiction in administrative and judicial
				proceedings begun before the withdrawal if the issues involved are not related
				directly to the reasons for the withdrawal.
								(g)Enforcement
							(1)In
				generalThe Secretary has the authority—
								(A)to establish,
				impose and compromise a civil penalty for a violation of a public
				transportation safety regulation promulgated or order issued under this
				section;
								(B)to establish,
				impose and compromise a civil penalty for violation of the alcohol and
				controlled substances testing provisions under section 5331 of this
				chapter;
								(C)to request an
				injunction for a violation of a public transportation safety regulation
				promulgated or order issued under this section; and
								(D)to notify the
				Attorney General when the Secretary receives evidence of a possible criminal
				violation under paragraph (5).
								(2)Deposit of civil
				penaltiesAn amount collected by the Secretary under this section
				shall be deposited into the General Fund of the United States Treasury.
							(3)Enforcement by
				the attorney generalAt the request of the Secretary, the
				Attorney General shall bring a civil action—
								(A)for appropriate
				injunctive relief to ensure compliance with this section;
								(B)to collect a civil
				penalty imposed or an amount agreed upon in a compromise under paragraph (1) of
				this subsection; or
								(C)to enforce a
				subpoena, request for admissions, request for production of documents or other
				tangible things, or request for testimony by deposition issued by the Secretary
				under this section.
								(4)JurisdictionAn
				action under paragraph (3) of this subsection may be brought in a district
				court of the United States in any State in which the relief is required. On a
				proper showing, the court shall issue a temporary restraining order or
				preliminary or permanent injunction. An injunction under this section may order
				a public transportation agency receiving assistance under this chapter to
				comply with this section, or a regulation promulgated under this
				section.
							(5)Criminal
				penaltyA person who knowingly violates this section or a public
				transportation safety regulation or order issued under this section shall be
				fined under title 18 imprisoned for not more than 5 years, or both; except that
				the maximum amount of imprisonment shall be 10 years in any case in which the
				violation results in death or bodily injury to any person. For purposes of this
				subparagraph—
								(A)a person acts
				knowingly when—
									(i)the person has
				actual knowledge of the facts giving rise to the violation; or
									(ii)a
				reasonable person acting in the circumstances and exercising reasonable care
				would have that knowledge; and
									(B)actual knowledge
				of the existence of a statutory provision, or a regulation or a requirement
				required by the Secretary is not an element of an offense under this
				paragraph.
								(h)Emergency
				authority
							(1)Ordering
				restrictions and prohibitionsIf, through testing, inspection,
				investigation, or research carried out under this section, the Secretary
				decides that an unsafe condition or practice, or a combination of unsafe
				conditions and practices, causes an emergency situation involving a hazard of
				death, personal injury, or significant harm to the environment, the Secretary
				immediately may order restrictions and prohibitions, without regard to section
				553 and section 554 of title 5 that may be necessary to abate the emergency
				situation.
							(2)Emergency
				condition or practiceThe order shall describe the condition or
				practice, or a combination of conditions and practices, that causes the
				emergency situation and promulgate standards and procedures for obtaining
				relief from the order. This paragraph does not affect the Secretary’s
				discretion under this subsection to maintain the order in effect for as long as
				the emergency situation exists.
							(3)Review of
				ordersAfter issuing an order under this subsection, the
				Secretary shall provide an opportunity for review of the order under section
				554 of title 5. If a petition for review is filed and the review is not
				completed by the end of the 30-day period beginning on the date the order was
				issued, the order stops being effective at the end of that period unless the
				Secretary decides in writing that the emergency situation still exists.
							(4)Civil actions to
				compel issuance of ordersAn employee of a rail fixed guideway
				public transportation system provider who may be exposed to imminent physical
				injury during that employment because of the Secretary’s failure, without any
				reasonable basis, to issue an order under paragraph (1) of this subsection, or
				the employee’s authorized representative, may bring a civil action against the
				Secretary in a district court of the United States to compel the Secretary to
				issue an order. The action shall be brought in the judicial district in which
				the emergency situation is alleged to exist, in which the employing provider
				has its principal executive office, or in the District of Columbia. The
				Secretary’s failure to issue an order under paragraph (1) of this subsection
				may be reviewed only under section 706 of title 5.
							(i)Effect on
				employee qualifications and collective bargainingThis section
				does not—
							(1)authorize the
				Secretary to promulgate regulations and issue orders related to qualifications
				of employees, except qualifications specifically related to safety; or
							(2)prohibit
				collective bargaining agreements between public transportation agencies and
				public transportation employees or their representatives, including agreements
				related to qualifications of the employees that are not inconsistent with
				regulations and orders promulgated under this section.
							(j)Public
				transportation employee protectionsApplicable provisions of the
				public transportation employee protection provisions under section 1142 of
				title 6 apply to direct and indirect recipients of Federal transit assistance
				under this chapter.
						(k)Judicial
				reviewA person adversely affected or aggrieved by a final action
				of the Secretary under this section or under section 5331 of this title may
				petition for review of the final action in the United States Court of Appeals
				for the District of Columbia or in the court of appeals for the United States
				for the circuit in which the person resides and has its principal place of
				business. Judicial procedures require—
							(1)the petition be
				filed not more than 60 days after the Secretary’s action becomes final;
							(2)the clerk of the
				court immediately send a copy of the petition filed under paragraph (3) of this
				subsection to the Secretary;
							(3)the Secretary file
				with the court a record of any proceeding in which the final action was issued
				as provided in section 2112 of title 28; and
							(4)the court to
				consider an objection to a final action of the Secretary only if the objection
				was made in the course of the proceeding or review conducted by the Secretary
				or if there was a reasonable ground for not making the objection in the
				proceeding.
							.
			(b)AuthorizationsSection
			 5338 of title 49, United States Code, is amended—
				(1)by redesignating
			 subsections (e), (f), and (g) as subsections (f), (g), and (h), respectively;
			 and
				(2)by inserting a new
			 subsection (e) to read of follows:
					
						(e)Safety
				programThere is authorized to be appropriated such amounts in
				each fiscal year as necessary to administer section 5329 and to make grants or
				enter into agreements to carry out section
				5329.
						;
				and
				(3)in subsection (h),
			 as redesignated, by striking and (d) and inserting (d)
			 and (e).
				(c)Prohibitions
			 against regulating operations and chargesSection 5334(b)(1) of
			 title 49, United States Code, is amended by inserting or for purposes of
			 establishing and enforcing programs to improve the safety of the Nation’s
			 public transportation systems, and reducing accidents on rail fixed guideway
			 and bus systems for public transportation, after
			 emergency,.
			(d)Alcohol and
			 controlled substances testingSection 5331(b)(2) of title 49,
			 United States Code, is amended—
				(1)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
			 and
				(2)by inserting a new
			 subparagraph (A) following Secretary of Transportation— to read
			 as follows:
					
						(A)shall establish and implement an
				enforcement program, including the imposition of penalties for failure to
				comply with this
				section;
						.
				(e)Conforming
			 amendment; repeal
				(1)Chapter
			 analysisThe analysis for chapter 53 of title 49, United States
			 Code, is amended by striking the item relating to section 5329 and inserting
			 the following:
					
						
							5329. Public transportation safety
				program.
						
						.
				(2)RepealSection
			 5330 of title 49, United States Code, is repealed 3 years after the effective
			 date of final regulations issued by the Secretary under section 5329 of title
			 49, as amended by this section.
				
